Exhibit 10.1

EXECUTION COPY

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is dated as of this 10th day of
April, 2007, by and between the Seneca Gaming Corporation (“Parent”), a
governmental instrumentality of the Seneca Nation of Indians of New York (the
“Nation”) and Robert Victoria (“Executive”).

WHEREAS, Parent desires that Executive serve as the Senior Vice President of
Marketing of Parent and each of the Seneca Niagara Falls Gaming Corporation
(“SNFGC”), the Seneca Territory Gaming Corporation (“STGC”), and the Seneca Erie
Gaming Corporation (“SEGC”), each a wholly-owned subsidiary of Parent and a
governmental instrumentality of the Nation (collectively, the “Subsidiaries” and
together with Parent, “Employer”); and

WHEREAS, Executive desires to serve as Senior Vice President of Marketing of
Employer in accordance with the terms and conditions of this Agreement.

IT IS HEREBY AGREED AS FOLLOWS:


1.             EMPLOYMENT. EMPLOYER HEREBY EMPLOYS EXECUTIVE AS ITS SENIOR VICE
PRESIDENT OF MARKETING.  EXECUTIVE SHALL REPORT AND BE ACCOUNTABLE TO AND WORK
UNDER THE AUTHORITY OF THE PRESIDENT AND CHIEF EXECUTIVE OFFICER AND THE BOARD
OF DIRECTORS OF PARENT (THE “BOARD”).  EXECUTIVE SHALL PERFORM SUCH DUTIES AND
HAVE SUCH RESPONSIBILITIES THAT ARE CUSTOMARY FOR SUCH POSITION AND INCLUDING
THOSE THAT MAY BE SPECIFIED FROM TIME TO TIME BY THE PRESIDENT AND CHIEF
EXECUTIVE OFFICER AND/OR THE BOARD THAT ARE NOT INCONSISTENT WITH SUCH POSITION.


2.             TERM.  THE TERM OF THIS AGREEMENT SHALL COMMENCE ON MARCH 5, 2007
(THE “COMMENCEMENT DATE”) AND TERMINATE ON SEPTEMBER 30, 2009 (THE “TERMINATION
DATE”), UNLESS RENEWED BY A SUBSEQUENT WRITTEN AGREEMENT OF THE PARTIES.


3.             COMPENSATION.


(A)                                  EXECUTIVE SHALL BE PAID AN ANNUAL BASE
SALARY (“BASE COMPENSATION”) OF THREE HUNDRED TWENTY-FIVE THOUSAND DOLLARS
($325,000) FOR EMPLOYER’S FISCAL YEAR ENDING SEPTEMBER 30, 2007.  EMPLOYER SHALL
REVIEW SAID SALARY ON AN ANNUAL BASIS (PRIOR TO OR IN CONNECTION WITH THE CLOSE
OF ITS FISCAL YEAR) AT WHICH TIME EMPLOYER SHALL DETERMINE IN ITS SOLE
DISCRETION WHETHER OR NOT SAID SALARY SHALL BE INCREASED AND THE TIMING
THEREOF.  SAID SALARY SHALL BE PAYABLE IN PERIODIC PAYMENTS IN ACCORDANCE WITH
EMPLOYER’S REGULAR PAYROLL PRACTICES.


(B)                                 EXECUTIVE SHALL BE PROVIDED WITH COVERAGE
UNDER EMPLOYER’S EMPLOYEE BENEFIT INSURANCE PROGRAMS AND RETIREMENT PROGRAMS, IF
ANY, AT LEAST EQUAL TO THE COVERAGE PROVIDED TO OTHER SENIOR EXECUTIVE OFFICERS
OF EMPLOYER.


(C)                                  EXECUTIVE SHALL ALSO BE ELIGIBLE TO RECEIVE
PERFORMANCE OR INCENTIVE COMPENSATION, WHICH IS APPROVED BY THE BOARD IN ITS
SOLE DISCRETION.  SAID ADDITIONAL PERFORMANCE OR INCENTIVE COMPENSATION, IF ANY,
SHALL BE IN ADDITION TO AND SHALL NOT LESSEN OR REDUCE THE BASE COMPENSATION.


--------------------------------------------------------------------------------



(D)                                 SHOULD EXECUTIVE BECOME UNABLE TO PERFORM
THE DUTIES REQUIRED UNDER THIS AGREEMENT AS A RESULT OF TEMPORARY, DOCUMENTED
MEDICAL DISABILITY, HE SHALL BE ELIGIBLE TO CONTINUE TO RECEIVE HIS BASE
COMPENSATION FOR A PERIOD OF UP TO ONE HUNDRED AND EIGHTY (180) DAYS.


4.             LICENSING ISSUES.  EXECUTIVE REPRESENTS AND WARRANTS TO EMPLOYER
THAT HE SHALL MAINTAIN IN GOOD STANDING SUCH LICENSES AS MAY BE REQUIRED
PURSUANT TO THE NATION-STATE GAMING COMPACT BETWEEN THE NATION AND THE STATE OF
NEW YORK (THE “COMPACT”) AND/OR THE NATION’S OR EMPLOYER’S GAMING ORDINANCES AS
IN EFFECT ON THE DATE HEREOF, AS MAY BE NECESSARY TO ENABLE HIM TO ENGAGE IN HIS
EMPLOYMENT HEREUNDER.


5.             TERMINATION.


(A)                                  EXECUTIVE’S EMPLOYMENT HEREUNDER MAY BE
TERMINATED BY PARENT ONLY UNDER THE FOLLOWING CIRCUMSTANCES AND SUCH TERMINATION
BY PARENT SHALL BE A TERMINATION WITH RESPECT TO PARENT AND EACH OF THE
SUBSIDIARIES, UNLESS OTHERWISE DETERMINED BY THE BOARD:


(I)                                     UPON REVOCATION OR DISAPPROVAL OF THE
LICENSE REQUIRED PURSUANT TO THE COMPACT, OR UPON DISAPPROVAL BY THE NATIONAL
INDIAN GAMING COMMISSION OF THE ISSUANCE OF ANY LICENSE BY THE NATION PURSUANT
TO ITS OWN GAMING ORDINANCES, IF EITHER SUCH ACTION RENDERS IT UNLAWFUL FOR
EXECUTIVE TO PERFORM AS SENIOR VICE PRESIDENT OF MARKETING OF PARENT OR ANY OF
THE SUBSIDIARIES, OR IF ANY EVENT RENDERS IT UNLAWFUL FOR THE NATION AND/OR
EMPLOYER TO CONTINUE TO CONDUCT CASINO GAMING ON NATION TERRITORY.  FOR PURPOSES
OF THIS AGREEMENT, “NATION TERRITORY” SHALL INCLUDE CURRENT OR FUTURE NATION
TERRITORY WHERE EMPLOYER CONDUCTS OR WILL CONDUCT ITS GAMING OPERATIONS AS OF
THE DATE EXECUTIVE’S EMPLOYMENT IS TERMINATED.


(II)                                  UPON REVOCATION OR DISAPPROVAL OF SUCH
LICENSES FOR EXECUTIVE AS ARE REQUIRED PURSUANT TO THE COMPACT AND/OR BY THE
NATION’S OR EMPLOYER’S GAMING ORDINANCES;


(III)                               EXECUTIVE SHALL COMMIT AN ACT CONSTITUTING
“CAUSE,” WHICH IS DEFINED TO MEAN AN ACT OF DISHONESTY BY EXECUTIVE INTENDED TO
RESULT IN GAIN OR PERSONAL ENRICHMENT OF EXECUTIVE OR OTHERS AT EMPLOYER’S
EXPENSE, OR THE DELIBERATE AND INTENTIONAL REFUSAL BY EXECUTIVE (EXCEPT BY
REASON OF DISABILITY) TO PERFORM HIS DUTIES HEREUNDER, OR BY ACTS CONSTITUTING
GROSS NEGLIGENCE IN THE PERFORMANCE OF SUCH DUTIES, OR THE FAILURE TO PERFORM
ANY MATERIAL TERM OR CONDITION OF THIS AGREEMENT AFTER WRITTEN NOTICE THEREOF
FROM COMPANY AND A REASONABLE OPPORTUNITY TO CURE SUCH FAILURE (AS DETERMINED BY
COMPANY AND SPECIFIED IN THE NOTICE OF BREACH); OR

2


--------------------------------------------------------------------------------



(IV)                              EXECUTIVE SHALL DIE OR EMPLOYER SHALL FOR ANY
REASON WITHIN EMPLOYER’S OR THE NATION’S CONTROL PERMANENTLY CEASE TO CONDUCT
CASINO GAMING ON NATION TERRITORY.


(B)                                 IF EXECUTIVE’S EMPLOYMENT SHOULD BE
TERMINATED UNDER SECTION 5(A) ABOVE (OR ANY SUBSECTION) THEN EMPLOYER SHALL AT
THAT TIME PAY EXECUTIVE (OR HIS ESTATE, AS APPLICABLE) BASE COMPENSATION EARNED
THROUGH THE DATE EXECUTIVE IS TERMINATED, WHEREUPON EMPLOYER SHALL HAVE NO
FURTHER LIABILITY OR OBLIGATION TO EXECUTIVE UNDER THIS AGREEMENT OR OTHERWISE.


(C)                                  IF EXECUTIVE’S EMPLOYMENT SHOULD BE
TERMINATED BY PARENT FOR ANY REASON OTHER THAN THOSE SPECIFIED IN SECTION 5(A)
ABOVE (IT BEING UNDERSTOOD THAT A PURPORTED TERMINATION FOR CAUSE WHICH IS
CONTESTED BY EXECUTIVE AND FINALLY DETERMINED NOT TO HAVE BEEN PROPER SHALL BE
TREATED AS A TERMINATION UNDER THIS SECTION 5(C)), THEN EMPLOYER SHALL: (I) PAY
EXECUTIVE HIS BASE COMPENSATION EARNED, BUT UNPAID, THROUGH THE DATE EXECUTIVE
IS TERMINATED, (II)  CONTINUE TO PAY EXECUTIVE HIS BASE COMPENSATION IN EFFECT
AS OF THE DATE OF TERMINATION FOR A PERIOD FOLLOWING HIS TERMINATION (THE
“SEVERANCE PERIOD”) EQUAL TO THE LESSER OF (A) TWELVE (12) MONTHS OR (B) THE
REMAINDER OF THE PERIOD ENDING ON THE TERMINATION DATE, AND (III) TO THE EXTENT
ELECTED BY EXECUTIVE, PAY FOR THE COST OF (A) EXECUTIVE’S PREMIUMS FOR
CONTINUATION HEALTHCARE COVERAGE UNDER SECTION 4980B OF THE INTERNAL REVENUE
CODE OF 1986, AS AMENDED (“COBRA”), AND (B) THE PREMIUMS FOR EXEC-U-CARE® OR ANY
SIMILAR EXECUTIVE MEDICAL REIMBURSEMENT INSURANCE PLAN MAINTAINED BY EMPLOYER ON
THE DATE EXECUTIVE’S EMPLOYMENT IS TERMINATED, FOR THE LESSER OF (1) THE
SEVERANCE PERIOD, (2) UNTIL EXECUTIVE IS NO LONGER ELIGIBLE FOR COBRA
CONTINUATION COVERAGE, OR (3) UNTIL EXECUTIVE OBTAINS COMPARABLE HEALTHCARE
BENEFITS FROM ANY OTHER EMPLOYER DURING THE SEVERANCE PERIOD, WHEREUPON EMPLOYER
SHALL HAVE NO FURTHER LIABILITY OR OBLIGATION TO EXECUTIVE UNDER THIS AGREEMENT
OR OTHERWISE; PROVIDED, HOWEVER, THAT EXECUTIVE SHALL HAVE A DUTY TO MITIGATE
DAMAGES AS FOLLOWS: DURING THE SEVERANCE PERIOD, EXECUTIVE SHALL ENDEAVOR TO
MITIGATE DAMAGES BY SEEKING EMPLOYMENT WITH DUTIES AND SALARY COMPARABLE TO
THOSE PROVIDED FOR HEREIN, AND IF HE SHALL OBTAIN SUCH EMPLOYMENT, HE SHALL
REIMBURSE EMPLOYER THE AMOUNT OF THE COMPENSATION HE HAS RECEIVED FROM SUCH
OTHER ENTITY FOR SUCH PERIOD, BUT NOT TO EXCEED THE AMOUNT OF THE COMPENSATION
EMPLOYER SHALL HAVE PAID HIM FOR SUCH PERIOD.


(D)                                 EXECUTIVE MAY TERMINATE HIS EMPLOYMENT FOR
ANY REASON UPON ONE-HUNDRED-TWENTY (120) DAYS WRITTEN NOTICE TO PARENT.  IF
EXECUTIVE TERMINATES HIS EMPLOYMENT PURSUANT TO THIS PARAGRAPH 5(D), EMPLOYER
SHALL PAY EXECUTIVE THE BASE COMPENSATION EARNED THROUGH THE DATE OF
TERMINATION, WHEREUPON EMPLOYER SHALL HAVE NO FURTHER LIABILITY OR OBLIGATION TO
EXECUTIVE UNDER THIS AGREEMENT OR OTHERWISE.


(E)                                  EXECUTIVE ACKNOWLEDGES AND AGREES THAT THE
PAYMENTS SET FORTH IN THIS SECTION 5 CONSTITUTE LIQUIDATED DAMAGES FOR
TERMINATION OF HIS EMPLOYMENT DURING THE EMPLOYMENT TERM AND SUCH LIQUIDATED
DAMAGES SHALL BE HIS ONLY REMEDY WITH RESPECT TO ANY CLAIM, INCLUDING, WITHOUT
LIMITATION, BREACH OF CONTACT, HE MAY HAVE

3


--------------------------------------------------------------------------------



UNDER THIS AGREEMENT AND THAT PRIOR TO RECEIVING ANY SUCH PAYMENTS UNDER SECTION
5 AND AS A MATERIAL CONDITION THEREOF, EXECUTIVE SHALL SIGN AND AGREE TO BE
BOUND BY A GENERAL RELEASE OF CLAIMS AGAINST EMPLOYER RELATED TO EXECUTIVE’S
EMPLOYMENT (AND TERMINATION OF EMPLOYMENT) WITH EMPLOYER IN SUBSTANTIALLY THE
FORM AS ATTACHED HERETO AS EXHIBIT A AS MAY BE MODIFIED BY EMPLOYER IN GOOD
FAITH TO REFLECT CHANGES IN LAW OR ITS EMPLOYMENT PRACTICES.  NOTWITHSTANDING
ANY OTHER PROVISION OF THIS AGREEMENT TO THE CONTRARY, EXECUTIVE ACKNOWLEDGES
AND AGREES THAT OTHER THAN ANY CLAIM FOR THE LIQUIDATED DAMAGES CONTEMPLATED
HEREUNDER, HE WAIVES ANY RIGHTS TO BE AWARDED ANY OTHER DAMAGES WITH RESPECT TO
ANY CLAIM HE MAY HAVE UNDER THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION,
COMPENSATORY OR PUNITIVE DAMAGES.

6.             Restrictive Covenants.

(a)                                  Executive acknowledges that:  (i) as a
result of Executive’s employment  with Employer, he will obtain secret,
proprietary and confidential information concerning the business of Employer,
including, without limitation, business and marketing plans, strategies,
employee lists, patron lists, operating procedures, business relationships
(including persons, corporations or other entities performing services on behalf
of or otherwise engaged in business transactions with Employer), accounts,
financial data, know-how, computer software and related documentation, trade
secrets, processes, policies and/or personnel, and other information relating to
Employer (“Confidential Information”); (ii) the Confidential Information has
been developed and created by Employer at substantial expense and the
Confidential Information constitutes valuable proprietary assets and Employer
will suffer substantial damage and irreparable harm which will be difficult to
compute if, during the Restricted Period, Executive should enter a Competitive
Business (as defined herein) in violation of the provisions of this Agreement;
(iii) Employer will suffer substantial damage which will be difficult to compute
if, during the Restricted Period, Executive should solicit or interfere with
Employer’s employees or patrons, or should divulge Confidential Information
relating to the business of Employer; (iv) the provisions of this Section 6 are
reasonable and necessary for the protection of the business of Employer; (v)
Employer would not have hired or employed Executive unless he signed this
Agreement; and (vi) the provisions of this Agreement will not preclude Executive
from other gainful employment.  “Competitive Business” shall mean any gaming
establishment which provides to its patrons games of chance such as slot
machines, card games, roulette, and similar games in the State of New York or
within the 100 mile radius of Nation Territory.

(b)                                 Executive acknowledges and agrees that the
unauthorized disclosure or misuse of Confidential Information will cause
substantial damage to Employer.  Therefore, Executive agrees not to, at any
time, either during the term of the Agreement or thereafter, divulge, use,
publish or in any other manner reveal, directly or indirectly, to any person,
firm or corporation any Confidential Information obtained or learned by
Executive during the course of his employment with Employer, with regard to the
operational, financial, business or other affairs and

4


--------------------------------------------------------------------------------


activities of Employer, their officers, directors or employees and the entities
with which they have business relationships, except (i) as may be necessary to
the performance of Executive’s duties with Employer, (ii) with Parent’s express
written consent, (iii) to the extent that any such information is in the public
domain other than as a result of Executive’s breach of any of obligations
hereunder, or (iv) where required to be disclosed by court order, subpoena or
other government process and, in such event, Executive shall cooperate with
Employer in attempting to keep such information confidential.

(c)                                  During Executive’s employment with Employer
and for twelve (12) months after his termination of employment for any reason
(the “Restricted Period”), Executive, without the prior written permission of
Parent, shall not, directly or indirectly, (i) enter into the employ of or
render any services to any person, engaged in a Competitive Business; or (ii)
become associated with or interested in any Competitive Business as an
individual, partner, shareholder, member, creditor, director, officer,
principal, agent, employee, trustee, consultant, advisor or in any other
relationship or capacity.   This paragraph 6(c) shall not prevent Executive from
owning common stock in a publicly traded corporation which owns or manages a
casino provided Executive does not take an active role in the ownership or
management of such corporation and his ownership interest represents less than
3% of the voting securities and/or economic value of such corporation.

(d)                                 By executing this Agreement, Executive
acknowledges that he understands that Employer’s ability to operate its business
depends upon its ability to attract and retain skilled people and that Employer
has and will continue to invest substantial resources in training such
individuals.  Therefore, during the Restricted Period, Executive shall not,
without the prior written permission of Parent, directly or indirectly solicit,
employ or retain, or have or cause any other person or entity to solicit, employ
or retain, any person who is employed or is providing personal services to
Employer.


(E)                                  BY EXECUTING THIS AGREEMENT, EMPLOYEE
ACKNOWLEDGES THAT EXECUTIVE UNDERSTANDS THAT EMPLOYER’S ABILITY TO OPERATE ITS
BUSINESS DEPENDS UPON ITS ABILITY TO ATTRACT AND RETAIN VENDORS AND PATRONS. 
THEREFORE, DURING THE RESTRICTED PERIOD, EXECUTIVE SHALL NOT, DIRECTLY OR
INDIRECTLY, SOLICIT, CONTACT, INTERFERE WITH, OR ENDEAVOR TO ENTICE AWAY FROM
EMPLOYER ANY OF ITS CURRENT OR POTENTIAL PATRONS OR ANY SUCH PERSONS OR ENTITIES
THAT WERE PATRONS OF EMPLOYER WITHIN THE ONE YEAR PERIOD IMMEDIATELY PRIOR TO
EXECUTIVE’S TERMINATION OF EMPLOYMENT.  EXECUTIVE FURTHER AGREES THAT, DURING
THE RESTRICTED PERIOD, EXECUTIVE SHALL NOT, DIRECTLY OR INDIRECTLY, ENDEAVOR TO
ENTICE AWAY FROM EMPLOYER ANY OF ITS CURRENT OR POTENTIAL VENDORS OR ANY SUCH
PERSONS OR ENTITIES THAT WERE VENDORS OF EMPLOYER WITHIN THE ONE YEAR PERIOD
IMMEDIATELY PRIOR TO EMPLOYEE’S TERMINATION OF EMPLOYMENT.

(f)                                    Executive acknowledges and agrees during
his employment and for all time thereafter that he will not defame or publicly
criticize the services, business, integrity, veracity or personal or
professional reputation of Employer and its

5


--------------------------------------------------------------------------------


officers, directors, employees, affiliates, or agents thereof in either a
professional or personal manner.  Employer acknowledges and agrees that during
Executive’s employment and for all time thereafter, Employer will not defame or
publicly criticize Executive either in a professional or personal manner, except
as may be necessary to defend Employer from comments made by or on behalf of
Executive.

(g)                                 If Executive commits a breach, or threatens
to commit a breach, of any of the provisions of this paragraph 6 of the
Agreement, Employer shall have the right and remedy to have the provisions
specifically enforced by any court having jurisdiction, it being acknowledged
and agreed by Executive that the services being rendered hereunder to Employer
are of a special, unique and extraordinary character and that any such breach or
threatened breach will cause irreparable injury to Employer and that money
damages will not provide an adequate remedy to Employer.  Such right and remedy
shall be in addition to, and not in lieu of, any other rights and remedies
available to Employer at law or in equity.  Accordingly, Executive consents to
the issuance of an injunction, whether preliminary or permanent, consistent with
the terms of this Agreement.

(h)                                 If, at any time, the provisions of this
Agreement shall be determined to be invalid or unenforceable under any
applicable law, by reason of being vague or unreasonable as to area, duration or
scope of activity, this Agreement shall be considered divisible and shall become
and be immediately amended to only such area, duration and scope of activity as
shall be determined to be reasonable and enforceable by the court or other body
having jurisdiction over the matter and Executive and Employer agree that this
Agreement as so amended shall be valid and binding as though any invalid or
unenforceable provision had not been included herein.


7.             MISCELLANEOUS.


(A)                                  EXECUTIVE AGREES THAT DURING THE TERM OF
THIS AGREEMENT UNLESS EARLIER TERMINATED, HE WILL COMMIT HIS FULL TIME AND
ENERGIES TO THE DUTIES IMPOSED HEREBY; PROVIDED, THAT, WITH THE PRIOR WRITTEN
APPROVAL OF THE BOARD, EXECUTIVE MAY EXPEND AS MUCH OF HIS PERSONAL TIME ON HIS
OWN VENTURES OR INVESTMENTS, SO LONG AS: (I) SUCH TIME IS NOT SUBSTANTIAL AND
DOES NOT INTERFERE WITH HIS ABILITY TO PERFORM HIS DUTIES HEREUNDER; (II) SUCH
ACTIVITIES DO NOT COMPETE OR CONFLICT WITH THE BUSINESS OF EMPLOYER OR CREATE A
PERSONAL CONFLICT OF INTEREST TO EXECUTIVE AND (III) SUCH VENTURE OR INVESTMENT
DOES NOT TRANSACT ANY BUSINESS WITH EMPLOYER WITHOUT PRIOR DISCLOSURE TO, AND
APPROVAL BY, THE BOARD.


(B)                                 EXECUTIVE REPRESENTS TO EMPLOYER THAT THERE
ARE NO RESTRICTIONS OR AGREEMENTS TO WHICH HE IS A PARTY WHICH WOULD BE VIOLATED
BY HIS EXECUTION OF THIS AGREEMENT AND HIS EMPLOYMENT HEREUNDER.


(C)                                  NO PROVISIONS OF THIS AGREEMENT MAY BE
AMENDED, MODIFIED, OR WAIVED UNLESS SUCH AMENDMENT OR MODIFICATION IS AGREED TO
IN WRITING SIGNED BY EXECUTIVE AND BY A DULY AUTHORIZED OFFICER OF PARENT, AND
SUCH WAIVER IS SET FORTH IN WRITING AND

6


--------------------------------------------------------------------------------



SIGNED BY THE PARTY TO BE CHARGED.  NO WAIVER BY ANY PARTY HERETO AT ANY TIME OF
ANY BREACH BY THE OTHER PARTY HERETO OF ANY CONDITION OR PROVISION OF THIS
AGREEMENT TO BE PERFORMED BY SUCH OTHER PARTY SHALL BE DEEMED A WAIVER OF
SIMILAR OR DISSIMILAR PROVISIONS OR CONDITIONS AT THE SAME OR AT ANY PRIOR OR
SUBSEQUENT TIME.  NO AGREEMENTS OR REPRESENTATIONS, ORAL OR OTHERWISE, EXPRESS
OR IMPLIED, WITH RESPECT TO THE SUBJECT MATTER HEREOF HAVE BEEN MADE BY EITHER
PARTY WHICH ARE NOT SET FORTH EXPRESSLY IN THIS AGREEMENT.  THE RESPECTIVE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER OF THIS AGREEMENT SHALL SURVIVE
EXECUTIVE’S TERMINATION OF EMPLOYMENT AND THE TERMINATION OF THIS AGREEMENT TO
THE EXTENT NECESSARY FOR THE INTENDED PRESERVATION OF SUCH RIGHTS AND
OBLIGATIONS.


(D)                                 THE VALIDITY, INTERPRETATION, CONSTRUCTION
AND PERFORMANCE OF THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK WITHOUT REGARD TO ITS CONFLICTS OF LAW PRINCIPLES.


(E)                                  EXCEPT AS PROVIDED IN PARAGRAPH 6(G) OF
THIS AGREEMENT, ANY DISPUTE, CONTROVERSY OR CLAIM ARISING OUT OF OR RELATING TO
THIS AGREEMENT SHALL BE SETTLED BY BINDING ARBITRATION IN NIAGARA FALLS, NEW
YORK IN ACCORDANCE WITH THE RULES OF THE AMERICAN ARBITRATION ASSOCIATION, AND
JUDGMENT UPON THE AWARD RENDERED BY THE ARBITRATOR(S) MAY BE ENTERED IN THE
UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF NEW YORK.  THE PARTIES
AGREE THAT THE ONLY REMEDIES AVAILABLE TO EXECUTIVE UNDER THIS AGREEMENT ARE
THOSE THAT ARE SET FORTH IN PARAGRAPH 5 AND THE ARBITRATOR SHALL HAVE NO
AUTHORITY TO AWARD ANY OTHER DAMAGES, INCLUDING, WITHOUT LIMITATION, PUNITIVE
AND/OR COMPENSATORY DAMAGES.


(F)                                    FOR THE PURPOSES OF THIS AGREEMENT,
NOTICES, DEMANDS AND ALL OTHER COMMUNICATIONS PROVIDED FOR IN THIS AGREEMENT
SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN WHEN DELIVERED
EITHER PERSONALLY OR BY UNITED STATES CERTIFIED OR REGISTERED MAIL, RETURN
RECEIPT REQUESTED, POSTAGE PREPAID, ADDRESSED AS FOLLOWS:

If to Executive:

________________________

________________________

________________________

If to Parent:

310 4th Street

P.O. Box 77

Niagara Falls, New York (Seneca Nation Territory) 14303

Attn:  General Counsel

7


--------------------------------------------------------------------------------


or to such other address as any party may have furnished to the others in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.


(G)                                 THE INVALIDITY OR UNENFORCEABILITY OF ANY
PROVISION OR PROVISIONS OF THIS AGREEMENT SHALL NOT AFFECT THE VALIDITY OR
ENFORCEABILITY OF ANY OTHER PROVISION OF THIS AGREEMENT, WHICH SHALL REMAIN IN
FULL FORCE AND EFFECT.


(H)                                 THIS AGREEMENT MAY BE EXECUTED IN ONE OR
MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL BUT ALL OF
WHICH TOGETHER WILL CONSTITUTE ONE AND THE SAME INSTRUMENT.


(I)                                     EXCEPT AS OTHERWISE PROVIDED HEREIN,
THIS AGREEMENT SETS FORTH THE ENTIRE AGREEMENT OF THE PARTIES HERETO IN RESPECT
OF THE SUBJECT MATTER CONTAINED HEREIN AND SUPERSEDES ALL PRIOR AGREEMENTS,
PROMISES, COVENANTS, ARRANGEMENTS, COMMUNICATIONS, REPRESENTATIONS OR
WARRANTIES, WHETHER ORAL OR WRITTEN, BY ANY OFFICER, EMPLOYEE OR REPRESENTATIVE
OF ANY PARTY HERETO IN RESPECT OF SUCH SUBJECT MATTER.  EXCEPT AS OTHERWISE
PROVIDED HEREIN, THE ORIGINAL EMPLOYMENT AGREEMENT AND ANY OTHER PRIOR AGREEMENT
OF THE PARTIES HERETO IN RESPECT OF THE SUBJECT MATTER CONTAINED HEREIN IS
HEREBY TERMINATED AND CANCELLED.


(J)                                     ALL PAYMENTS HEREUNDER SHALL BE SUBJECT
TO ANY REQUIRED WITHHOLDING OF FEDERAL, STATE AND LOCAL TAXES PURSUANT TO ANY
APPLICABLE LAW OR REGULATION.


(K)                                  THE SECTION HEADINGS IN THIS AGREEMENT ARE
FOR CONVENIENCE OF REFERENCE ONLY, AND THEY FORM NO PART OF THIS AGREEMENT AND
SHALL NOT AFFECT ITS INTERPRETATION.


8.             WAIVER OF SOVEREIGN IMMUNITY.


(A)                                  PARENT GRANTS A WAIVER OF ITS SOVEREIGN
IMMUNITY FROM SUIT EXCLUSIVELY TO EXECUTIVE (AND HIS ESTATE IN THE EVENT OF HIS
DEATH) FOR THE PURPOSE OF ENFORCING THIS AGREEMENT, OR PERMITTING OR COMPELLING
ARBITRATION AND OTHER REMEDIES AS PROVIDED HEREIN.  THIS WAIVER IS SOLELY FOR
THE BENEFIT OF THE AFORESAID PARTIES AND FOR NO OTHER PERSON OR ENTITY.  FOR
THIS LIMITED PURPOSE, PARENT CONSENTS TO BE SUED SOLELY WITH RESPECT TO THE
ENFORCEMENT OF ANY DECISION BY AN ARBITRATOR RELATING TO THIS AGREEMENT AS
PROVIDED IN PARAGRAPH 7(E) OF THIS AGREEMENT IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK.


(B)                                 PARENT HEREBY WAIVES ANY REQUIREMENT OF
EXHAUSTION OF TRIBAL REMEDIES, AND AGREES THAT IT WILL NOT PRESENT ANY
AFFIRMATIVE DEFENSE IN ANY DISPUTE BASED ON ANY ALLEGED FAILURE TO EXHAUST SUCH
REMEDIES.  WITHOUT IN ANY WAY LIMITING THE GENERALITY OF THE FOREGOING, PARENT
EXPRESSLY AUTHORIZES ANY GOVERNMENTAL AUTHORITIES WHO HAVE THE RIGHT AND DUTY
UNDER APPLICABLE LAW TO TAKE ANY ACTION AUTHORIZED OR ORDERED BY ANY COURT, TO
TAKE SUCH ACTION, INCLUDING, WITHOUT LIMITATION, REPOSSESSING ANY PROPERTY AND
EQUIPMENT SUBJECT TO A SECURITY INTEREST OR OTHERWISE GIVING EFFECT TO ANY
JUDGMENT ENTERED; PROVIDED, HOWEVER THAT PARENT DOES NOT HEREBY WAIVE THE
DEFENSE OF SOVEREIGN IMMUNITY WITH RESPECT TO ANY ACTION BY THIRD PARTIES.

8


--------------------------------------------------------------------------------



(C)                                  PARENT’S WAIVER OF IMMUNITY FROM SUIT IS
IRREVOCABLE AND SPECIFICALLY LIMITED TO THE REMEDIES PROVIDED IN PARAGRAPH 5 OF
THIS AGREEMENT REGARDING LIQUIDATED DAMAGES.  ANY MONETARY AWARD RELATED TO ANY
SUCH ACTION SHALL BE SATISFIED SOLELY FROM THE NET INCOME OF PARENT.


(D)                                 NOTWITHSTANDING ANYTHING IN THIS AGREEMENT
TO THE CONTRARY, THIS WAIVER IS TO BE INTERPRETED IN A MANNER CONSISTENT WITH
PARENT’S ABILITY TO ENTER INTO THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION,
THIS PARAGRAPH 8, AS PROVIDED IN THE CHARTER OF PARENT, AS IT MAY BE AMENDED
FROM TIME TO TIME.  ACCORDINGLY, THE NATION SHALL NOT BE LIABLE FOR THE DEBTS OR
OBLIGATIONS OF PARENT, AND PARENT SHALL HAVE NO POWER TO PLEDGE OR ENCUMBER THE
ASSETS OF THE NATION.  FURTHERMORE, THIS PARAGRAPH 8 DOES NOT CONSTITUTE A
WAIVER OF ANY IMMUNITY OF THE NATION OR A DELEGATION TO PARENT OF THE POWER TO
MAKE ANY SUCH WAIVER. THIS PARAGRAPH 8 SHALL BE STRICTLY CONSTRUED WITH A VIEW
TOWARD PROTECTING THE NATION’S ASSETS FROM THE REACH OF CREDITORS AND OTHERS.

EXECUTED, as of the date first written above.

 

 

 

 

 

 

 

SENECA GAMING CORPORATION

 

 

 

 

 

 

 

By

 

 

 

 

Name:

 

E. Brian Hansberry

 

 

Title:

 

Interim President and CEO

 

 

 

 

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

 

 

Name:

 

Robert Victoria

 

 





9


--------------------------------------------------------------------------------


EXECUTION COPY

 

Exhibit A

Form of Release

See Attached.


--------------------------------------------------------------------------------


EXECUTION COPY

 

MUTUAL RELEASE OF ALL CLAIMS

Release of Claims by Executive.

It is understood and agreed by the Seneca Gaming Corporation (the “Company”), a
governmental instrumentality of the Seneca Nation of Indians of New York, and
___________________ (“Executive”), that in consideration of the mutual promises
and covenants contained in this general release of all claims (the “Release
Agreement”), Executive, on behalf of Executive and Executive’s agents,
representatives, administrators, receivers, trustees, estates, heirs, devisees,
assignees, legal representatives, and attorneys, past or present (as the case
may be), hereby irrevocably and unconditionally releases, discharges, and
acquits all the Released Parties (as defined below) from any and all claims,
promises, demands, liabilities, contracts, debts, losses, damages, attorneys’
fees and causes of action of every kind and nature, known and unknown, up to and
including the Effective Date (as defined below), provided, however, that any
claims arising after the Effective Date from the then present effect of acts or
conduct occurring on or before the Effective Date shall be deemed released under
this agreement, including but not limited to causes of action, claims or rights
arising out of, or which might be considered to arise out of or to be connected
in any way with (i) Executive’s employment or service with the Company and, to
the extent applicable, a Released Party, or the termination thereof; (ii) the
Employment Agreement dated as of _______________ between the Company and
Executive, or the termination thereof; (iii) any treatment of Executive by any
of the Released Parties, which shall include, without limitation, any treatment
or decisions with respect to hiring, placement, promotion, discipline, work
hours, demotion, transfer, termination, compensation, performance review, or
training; (iv) any statements or alleged statements by the Company or any of the
Released Parties regarding Executive, whether oral or in writing; (v) any
damages or injury that Executive may have suffered, including without
limitation, emotional or physical injury, compensatory damages, or lost wages;
(vi) employment discrimination, which shall include, without limitation, any
individual or class claims of discrimination on the basis of age, disability,
sex, race, religion, national origin, citizenship status, marital status, sexual
preference, or any other basis whatsoever; or (vii) all such other claims that
Executive could assert against any, some, or all of the Released Parties in any
forum, whether such claims are known or unknown, accrued or unaccrued,
liquidated or contingent, direct or indirect.

Said release shall be construed as broadly as possible and shall also extend to
release the Released Parties, without limitation, from any and all claims that
Executive has alleged or could have alleged, whether known or unknown, accrued
or unaccrued, against any Released Party for violation(s) of any of the
following, to the extent applicable:  the National Labor Relations Act, as
amended; Title VII of the Civil Rights Act of 1964, as amended; the Age
Discrimination in Employment Act; the Civil Rights Act of 1991; Sections
1981-1988 of Title 42 of the United States Code; the Equal Pay Act; the Employee
Retirement Income Security Act of 1974, as amended; the Immigration Reform
Control Act, as amended; the Americans with Disabilities Act of 1990, as
amended; the Fair Labor Standards Act, as amended; the Occupational Safety and
Health Act, as amended; the New York Human Rights Law; the New York City Human
Rights

  


--------------------------------------------------------------------------------


Law; the New York Labor Law; the New York Whistleblower Protection Law; the New
York Wage and Hour Laws; the New York City Administrative Code; any other
tribal, federal, state, or local law or ordinance; any public policy,
whistleblower, contract, tort, or common law; and any demand for costs or
litigation expenses, including but not limited to attorneys’ fees.

The term “Released Parties” or “Released Party” as used herein shall mean and
include: the Company and the Company’s parents, subsidiaries, affiliates, and
all of their predecessors and successors (collectively, the “Released
Entities”), and with respect to each such Released Entity, all of its former,
current, and future officers, directors, agents, representatives, employees,
servants, owners, shareholders, partners, joint venturers, attorneys, insurers,
administrators, and fiduciaries, and any other persons acting by, through,
under, or in concert with any of the persons or entities listed herein.

Pursuant to the Older Workers Benefit Protection Act of 1990, Executive
understands and acknowledges that by executing this Release Agreement and
releasing all claims against any of the Released Parties, Executive has waived
any and all rights or claims that Executive has or could have against any
Released Party under the Age Discrimination in Employment Act, which includes
any claim that any Released Party discriminated against Executive on account of
Executive’s age.  Executive also acknowledges the following:

(a)                                  The Company, by this written Release
Agreement, has advised Executive to consult with an attorney prior to executing
this Release Agreement;

(b)                                 This Release Agreement does not include
claims arising after the Effective Date, provided, however, that any claims
arising after the Effective Date from the then present effect of acts or conduct
occurring on or before the Effective Date shall be deemed released under this
Release Agreement;

(c)                                  The Company has provided Executive the
opportunity to review and consider this Release Agreement for twenty-one (21)
days from the date Executive receives this Release Agreement.  At Executive’s
option and sole discretion, Executive may waive the twenty-one (21) day review
period and execute this Release Agreement before the expiration of twenty-one
(21) days.  If Executive elects to waive the twenty-one (21) day review period,
Executive acknowledges and admits that Executive was given a reasonable period
of time within which to consider this Release Agreement and Executive’s waiver
is made freely and voluntarily, without duress or any coercion by any other
person; and

(d)                                 Executive may revoke this Release Agreement
within a period of seven (7) days after execution of the agreement.  Executive
agrees that any such revocation is not effective unless it is made in writing
and delivered to the Company, to the attention of the General Counsel of the
Seneca Gaming Corporation, 310 Fourth Street, Niagara Falls, New York (Seneca
Nation Territory) 14303, by the end of the seventh (7th) calendar day.  Under
any such valid revocation, Executive shall not be entitled to any benefits under
this Release Agreement and this Release Agreement shall become null and void. 
This Release Agreement becomes effective on the eighth (8th) calendar day after
it is executed by both parties (the “Effective Date”).

2


--------------------------------------------------------------------------------


Executive confirms that no claim, charge, or complaint against any of the
Released Parties, brought by Executive, exists before any federal, state, or
local court or administrative agency.  Executive hereby waives Executive’s right
to accept any relief or recovery, including costs and attorney’s fees, from any
charge or complaint before any federal, state, or local court or administrative
agency against any of the Released Parties, except as such waiver is prohibited
by law.

Executive agrees that Executive will not, unless otherwise prohibited by law, at
any time hereafter, participate in as a party, or permit to be filed by any
other person on  Executive’s behalf or as a member of any alleged class of
persons, any action or proceeding of any kind, against the Released Parties or
any past, present or future employee benefit and/or pension plans or funds of
the Released Entities with respect to any act, omission, transaction or
occurrence up to and including the date of the execution of this Release
Agreement.  Executive further agrees that Executive will not seek or accept any
award or settlement from any source or proceeding with respect to any claim or
right covered by this paragraph or by the Release Agreement and that this
Release Agreement shall act as a bar to recovery in any such proceedings.

Executive agrees that neither this Release Agreement nor the furnishing of the
consideration for the general release set forth in this Release Agreement shall
be deemed or construed at any time for any purpose as an admission by the
Released Parties of any liability or unlawful conduct of any kind.  Executive
further acknowledges and agrees that the consideration provided for herein is
adequate consideration for Executive’s obligations under this Release Agreement.

Release of Claims by Company.

Subject to the provisions of this Release Agreement and subject to Executive not
exercising Executive’s revocation rights hereunder, the Company hereby
irrevocably and unconditionally releases, waives and fully and forever
discharges Executive, from and against any and all claims, liabilities,
obligations, covenants, rights, demands and damages of any nature whatsoever,
whether known or unknown, anticipated or unanticipated, arising from, by reason
of or in any way related to any transaction, event or circumstance which
occurred or existed prior to and including the date of this Release Agreement
arising out of or in any way related to Executive’s employment with the Company
and, to the extent applicable, a Released Party, or the termination thereof. 
Notwithstanding the provisions of this paragraph, nothing in this waiver or
release shall be construed to constitute any release or waiver by the Company of
its rights or claims against Executive arising out of any intentional or willful
misconduct or fraudulent or criminal acts engaged in by Executive while in the
course of Executive’s employment or service.

Miscellaneous.

This Agreement and all questions relating to its validity, interpretation,
performance and enforcement shall be governed by and construed in accordance
with the laws of the Seneca Nation of Indians.  If any provision of the Release
Agreement other than the general release set

3


--------------------------------------------------------------------------------


forth above, is declared legally or factually invalid or unenforceable by any
court of competent jurisdiction and if such provision cannot be modified to be
enforceable to any extent or in any application, then such provision immediately
shall become null and void, leaving the remainder of this Release Agreement in
full force and effect.  If any portion of the general release set forth in this
Release Agreement is declared to be unenforceable by a court of competent
jurisdiction in any action in which Executive participates or joins, Executive
agrees that all consideration paid to Executive under this Release Agreement
shall be offset against any monies that Executive may receive in connection with
any such action.

This Release Agreement sets forth the entire agreement between Executive and the
Released Parties and it supersedes any and all prior agreements or
understandings with respect to the subject matter hereof, whether written or
oral, between the parties, except as otherwise specified in this Release
Agreement.  Executive acknowledges that Executive has not relied on any
representations, promises, or agreements of any kind made to her in connection
with Executive’s decision to sign this Release Agreement, except for those set
forth in this Release Agreement.

This Release Agreement may not be amended except by a written agreement signed
by both parties, which specifically refers to this Release Agreement.

EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE CAREFULLY HAS READ THIS RELEASE AGREEMENT;
THAT EXECUTIVE HAS HAD THE OPPORTUNITY TO THOROUGHLY DISCUSS ITS TERMS WITH
COUNSEL OF EXECUTIVE’S CHOOSING; THAT EXECUTIVE FULLY UNDERSTANDS ITS TERMS AND
ITS FINAL AND BINDING EFFECT; THAT THE ONLY PROMISES MADE TO SIGN THIS RELEASE
AGREEMENT ARE THOSE STATED AND CONTAINED IN THIS RELEASE AGREEMENT; AND THAT
EXECUTIVE IS SIGNING THIS RELEASE AGREEMENT KNOWINGLY AND VOLUNTARILY. 
EXECUTIVE STATES THAT EXECUTIVE IS IN GOOD HEALTH AND IS FULLY COMPETENT TO
MANAGE EXECUTIVE’S BUSINESS AFFAIRS AND UNDERSTANDS THAT EXECUTIVE MAY BE
WAIVING SIGNIFICANT LEGAL RIGHTS BY SIGNING THIS RELEASE AGREEMENT.

[Signature Page Follows]

4


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Executive has executed this Release Agreement as of the date
set forth below.

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

 

Sworn to and subscribed before me

this ___ day of _____________, 20___.

 

 

 

 

 

Notary Public

 

 

 

 

 

 

 

 

ACCEPTED AND ACKNOWLEDGED BY

 

 

 

 

SENECA GAMING CORPORATION

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

Date:

 

5


--------------------------------------------------------------------------------